--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION VERSION
 
MASTER FRAMEWORK AGREEMENT
 
By and among
 
SOFTBANK GROUP CORP.,
 
SOFTBANK GROUP CAPITAL LTD,
 
DELAWARE PROJECT 4 L.L.C.,
 
DELAWARE PROJECT 6 L.L.C.,
 
CLAURE MOBILE LLC,
 
DEUTSCHE TELEKOM AG,
 
T-MOBILE US, INC.
 
and
 
T-MOBILE AGENT LLC
 
Dated as of June 22, 2020
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
 
 
Page
 
 
ARTICLE 1 THE TRANSACTION DOCUMENTS
3
 
1.1
Primacy of Transaction Documents
3
 
1.2
Agreed Forms of Transaction Documents
4
 
1.3
Transaction Documents Not in Final Form
5
 
1.4
SoftBank Ownership
5
 
 
ARTICLE 2 EXECUTION OF THE TRANSACTION DOCUMENTS
6
 
2.1
Signing Date
6
 
2.2
Launch Date
6
 
2.3
Pricing Date
6
 
2.4
Closing Date
6
 
2.5
Post-Closing Date
7
 
2.6
Subsequent Sale Right
7
 
2.7
Piggyback Waiver
8
 
2.8
No Resignation
8
 
 
ARTICLE 3 CONDITIONS TO THE TRANSACTIONS
8
 
3.1
Company Offering
8
 
3.2
Representations and Warranties
9
 
3.3
Conditions of the Transaction Documents
9
 
3.4
Tax Opinion
9
 
 
ARTICLE 4 U.S. FEDERAL INCOME TAX TREATMENT OF THE TRANSACTIONS
9
 
4.1
U.S. Federal Income Tax Treatment of the Transactions
9
 
4.2
Withholding
10
 
4.3
FIRPTA
10
 
4.4
Tax Reporting of Rights
11
 
 
ARTICLE 5 REPRESENTATIONS AND WARRANTIES
11
 
5.1
Representations and Warranties of the SoftBank Parties
11
 
5.2
Representations and Warranties of the Company
12
 
5.3
Representations and Warranties of DT
12
 
 
ARTICLE 6 INDEMNIFICATION
13
 
6.1
Indemnification by SoftBank.
13
 
6.2
Indemnification by DT for Breach.
15
 
6.3
Indemnification for Transaction Claims.
15
 
6.4
SoftBank Tax Indemnification
16
 
6.5
Indemnification Provisions of the Transaction Documents
18
 
6.6
Indemnification and Advancement Procedures
18
 
6.7
Exculpation and Limitation of Liability
20
 
 
ARTICLE 7 REIMBURSEMENT OF EXPENSES; COMPANY TRANSACTION FEE
20
 
7.1
Transaction Expenses
20



i

--------------------------------------------------------------------------------

 
7.2
Company Transaction Fee
21
 
7.3
Other Expenses
21
 
 
ARTICLE 8 PUBLICITY RESTRICTIONS
21
 
8.1
Publicity Restrictions
21
 
 
ARTICLE 9 MISCELLANEOUS
21
 
9.1
Termination
21
 
9.2
Further Assurances
22
 
9.3
Survival
22
 
9.4
Amendments and Waivers
22
 
9.5
Assignment; Binding Agreement
22
 
9.6
SoftBank Affiliated Entities
22
 
9.7
Rights Offering Restrictions
23
 
9.8
Third Party Beneficiaries
23
 
9.9
Entire Agreement
23
 
9.10
Severability
23
 
9.11
Counterparts
24
 
9.12
Governing Law; Jurisdiction; Forum; Waiver of Trial by Jury.
24
 
9.13
Notices
25
 
9.14
Interpretation
26



ii

--------------------------------------------------------------------------------

EXHIBITS
 
Exhibit A – Share Repurchase Agreement between the Company and SBGC
 
Exhibit B – Underwriting Agreement between the Company and the underwriters
party thereto including Form of Lockup attached thereto
 
Exhibit C – Exchangeable Issuer Purchase Agreement between the Company and the
Mandatory Exchangeable Issuer
 
Exhibit D – Mandatory Exchangeable Placement Purchase Agreement among the
Mandatory Exchangeable Issuer, the Company, SBGC and the initial purchasers
party thereto, including Form of Lockup Agreement attached thereto
 
Exhibit E – Assignment of Contingent Value Right Note by the Company to SBGC
 
Exhibit F – SB-Newco Call Option Agreement from SBGC to Newco
 
Exhibit G – Newco-DT Call Option Agreement from Newco to DT
 
Exhibit H – SB-DT Call Option Agreement from SBGC to DT
 
Exhibit I – Executive Purchase Agreement among the Company, the Executive
Purchaser and Raul Marcelo Claure
 
Exhibit J - Security Agreement from Project 6 LLC in favor of Newco
 
Exhibit K – Security Agreement from Newco in favor of DT
 
Exhibit L – Security Agreement from Project 6 LLC in favor of DT
 
Exhibit M – Proxy Agreement Consent between DT and SoftBank
 
Exhibit N – Second Amended and Restated Stockholders’ Agreement among the
Company, SoftBank and DT
 
Exhibit O – Proxy, Lock-Up and ROFR Agreement among DT, the Executive Purchaser
and Raul Marcelo Claure


Exhibit P – Proxy Agreement Joinder by Project 6 LLC


Exhibit Q – Call Option Support Agreement among DT, Newco, SoftBank, SBGC and
Project 6 LLC


Exhibit R – Assignment Agreement between SBGC and Project 4 LLC


Exhibit S – Transfer and Assignment Agreement between SBGC and Project 6 LLC


Exhibit T – Tax Representation Letter


iii

--------------------------------------------------------------------------------

MASTER FRAMEWORK AGREEMENT


This Master Framework Agreement, dated as of June 22, 2020 (this “Framework
Agreement”), is made by and among SoftBank Group Corp., a Japanese kabushiki
kaisha (“SoftBank”), SoftBank Group Capital Ltd, a private limited company
incorporated in England and Wales and wholly owned subsidiary of SoftBank
(“SBGC”), Delaware Project 4 L.L.C., a limited liability company organized in
the state of Delaware and a wholly owned subsidiary of SoftBank (“Project 4
LLC”), Delaware Project 6 L.L.C., a limited liability company organized in the
state of Delaware and a wholly owned subsidiary of SoftBank (“Project 6 LLC”
and, together with SoftBank, SBGC and Project 4 LLC, the “SoftBank Parties”),
Claure Mobile LLC, a limited liability company organized in the state of
Delaware (the “Executive Purchaser”), Deutsche Telekom AG, an Aktiengesellschaft
organized and existing under the Laws of the Federal Republic of Germany (“DT”),
T-Mobile US, Inc., a Delaware corporation (the “Company”), and T-Mobile Agent
LLC, a limited liability company organized in the state of Delaware and an
indirect wholly owned subsidiary of the Company (“Newco”, and together with the
Company, the “Company Parties”, and the Company Parties, together with the
SoftBank Parties, the Executive Purchaser and DT, the “Parties”).
 
WHEREAS, DT and the SoftBank Parties wish to carry out the Transactions (as
defined herein) on the terms and subject to the conditions set forth in the
applicable Transaction Documents (as defined herein), and the Company has agreed
to facilitate the Transactions on the terms and subject to the conditions
contained herein and in the other Transaction Documents;
 
WHEREAS, as of the date hereof, SoftBank, indirectly through SBGC, beneficially
owns 304,606,049 shares of common stock, par value $0.00001 per share, of the
Company (the “Common Stock”);
 
WHEREAS, SBGC wishes to sell to the Company, and the Company wishes to purchase
from SBGC, the Repurchased Shares (as defined in the Share Repurchase Agreement,
by and between the Company and SBGC (the “Repurchase Agreement”), to be entered
into simultaneously with this Framework Agreement substantially in the form of
Exhibit A) (the “Repurchase Transaction”);
 
WHEREAS, in connection with the Repurchase Transaction, the Company intends to
offer and sell a portion of the Repurchased Shares acquired in the Repurchase
Transaction in one or more underwritten registered offerings (the “Company
Offering”);
 
WHEREAS, certain executives of SoftBank, including Ronald Fisher, intend to
purchase up to an aggregate of 5,000,000 Repurchased Shares in the Company
Offering;
 
WHEREAS, in connection with the Repurchase Transaction, the Company intends to
sell a portion of the Repurchased Shares acquired in the Repurchase Transaction
to the 2020 Cash Mandatory Exchangeable Trust (the “Mandatory Exchangeable
Issuer”) pursuant to the Exchangeable Issuer Purchase Agreement (as defined
below) and the Mandatory Exchangeable Issuer intends to offer and sell
securities mandatorily exchangeable for the cash value of shares of Common Stock
(the “Mandatory Exchangeable Securities”) in a private placement (the “Mandatory
Exchangeable Placement”), unless SBGC elects not to proceed with the Mandatory
Exchangeable Placement;
 

--------------------------------------------------------------------------------

WHEREAS, in connection with the Repurchase Transaction, the Company intends to
distribute to holders of its Common Stock certain rights (the “Rights”) to
purchase up to 19,750,000 shares of Common Stock and to deliver Repurchased
Shares pursuant to the exercise of the Rights (the “Rights Offering”) , with
each Right entitling the holder to purchase 0.05 shares of Common Stock, at a
subscription price per whole share of Common Stock equal to the price to the
public of the Common Stock sold in the Company Offering (or if there is more
than one Company Offering, the first Company Offering to occur);
 
WHEREAS, in connection with the Repurchase Transaction, the Company intends to
enter into an agreement with the Executive Purchaser pursuant to which the
Company will sell 5,000,000 Repurchased Shares to the Executive Purchaser (the
“Executive Purchase”);
 
WHEREAS, in connection with the Repurchase Transaction, SBGC intends to issue
call options to Newco for shares of the Common Stock owned by SBGC
(collectively, the “SB-Newco Call Option”) and to issue call options to DT for
shares of the Common Stock owned by SBGC (the “SB-DT Call Option”, and together
with the SB-Newco Call Option, the “SB Call Options”);
 
WHEREAS, in connection with entry into the SB-Newco Call Option, Newco intends
to issue call options to DT with respect to shares of the Common Stock (the
“Newco-DT Call Option” and together with the SB-Newco Call Option, the “Matched
Call Options”, and together with the SB Call Options, the “Call Options”);
 
WHEREAS, following the Repurchase Transaction, SBGC intends to transfer its
remaining shares of Common Stock and assign its rights and obligations under the
SB-Newco Call Option and the SB-DT Call Option to Project 6 LLC (the “Project 6
LLC Transfer”);
 
WHEREAS, following the Repurchase Transaction, Project 6 LLC intends to enter
into a margin loan agreement (the “Margin Loan Agreement”) with the lenders
party thereto (the “Margin Lenders”), to effect a margin loan to Project 6 LLC
secured by a pledge of, among other assets, the Common Stock (the “Margin Loan”)
underlying the SB Call Options;
 
WHEREAS, in connection with any sale of a portion of the Repurchased Shares to
the Mandatory Exchangeable Issuer, the Company expects to receive cash and a
Contingent Value Right Note to be issued by the Mandatory Exchangeable Issuer to
the Company (the “Contingent Value Right Note”), which the Company will transfer
to SBGC pursuant to the Share Repurchase Agreement;
 
WHEREAS, following the Repurchase Transaction, SBGC intends to transfer the
Contingent Value Right Note to Project 4 LLC;
 
WHEREAS, the Company Offering, the Repurchase Transaction, the Mandatory
Exchangeable Placement, the Rights Offering, the Executive Purchase, the Call
Options and the Margin Loan, and any transactions, actions taken, approvals
given, or rights exercised incident thereto (including, without limitation, the
execution and delivery of the agreements contemplated by Section 1.2 of this
Framework Agreement or otherwise in connection with the transactions
contemplated by this Framework Agreement), are referred to herein collectively
as the “Transactions”;
 
2

--------------------------------------------------------------------------------

WHEREAS, the Parties intend that the Transactions will have the benefit of the
exemption in SEC Rule 16b-3;
 
WHEREAS, with respect to each of the Transactions (excluding, for the avoidance
of doubt, the Company’s receipt of a $300,000,000 payment from SoftBank in
consideration for the Company’s participation in the Transactions (such payment,
the “Company Transaction Fee”)), the intention of the Parties is that (i) the
Company and Newco shall act solely as an accommodation party to facilitate the
economic arrangements among the other parties to each Transaction and not as a
principal with respect to any Transaction, (ii) none of the Company, Newco or
any of the Company’s other subsidiaries shall bear any economic exposure or any
benefits or burdens of ownership associated with any of the Transactions, and
(iii) for U.S. federal income tax purposes, the Company’s and Newco’s
participation in each Transaction shall be disregarded and each Transaction
shall be characterized as being effected directly between the other parties
thereto;
 
WHEREAS, in order to give effect to the Transactions, the Parties propose to
enter into certain Transaction Documents (as defined herein) in the forms
appended to or referred to in this Framework Agreement;
 
WHEREAS, the Parties intend to carry out each of the Transactions on the terms
and subject to the conditions set forth in the applicable Transaction Document;
and
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:
 
ARTICLE 1
THE TRANSACTION DOCUMENTS
 
1.1         Primacy of Transaction Documents. Except as provided in Article 4 of
this Framework Agreement, which shall govern with respect to the matters
addressed therein, this Framework Agreement summarizes certain actions to be
taken in connection with the entering into of the Transaction Documents and
consummation of the Transactions, but this Framework Agreement does not
supersede or replace or affect the interpretation of any Transaction Document or
any part of any Transaction Document. To the extent that any of the subject
matter of any Transaction Document is also dealt with in this Framework
Agreement (whether or not inconsistently), such Transaction Document shall take
precedence over this Framework Agreement. Notwithstanding the foregoing, nothing
in this Section 1.1 shall restrict any Party’s indemnification obligations under
Article 6 or the rights set forth in Section 7.1. Notwithstanding anything
herein or in any other Transaction Document to the contrary, the rights and
remedies of the DT Indemnified Parties, the SoftBank Indemnified Parties and the
Company Indemnified Parties in Article 6 and in Section 7.1 shall control
notwithstanding any different or conflicting provision of any other Transaction
Document.
 
3

--------------------------------------------------------------------------------



1.2        Agreed Forms of Transaction Documents. The Parties acknowledge that
the following documents (together with the other documents related to the
Transactions as contemplated by Section 1.3, collectively, the “Transaction
Documents”; provided, however, that for purposes of Article 6 of this Framework
Agreement, “Transaction Documents” shall not include the Second Amended and
Restated Stockholders’ Agreement with respect to any claim arising thereunder to
the extent unrelated to the Transactions) are substantially in an agreed form as
appended to this Framework Agreement and listed on the Exhibit list to this
Framework Agreement, subject only to amendments or modifications that are
consistent with the terms of this Framework Agreement and which do not
materially and adversely affect the interests of the parties thereto:
 
(a)          the Share Repurchase Agreement, to be entered into simultaneously
with this Framework Agreement;
 
(b)          an Underwriting Agreement, to be entered into by and among the
Company and each of the underwriters party thereto, with respect to the Company
Offering (the “Underwriting Agreement”);
 
(c)          Lock-up Agreements, to be entered into by SBGC, the Company, DT,
R. Marcelo Claure and Ronald Fisher (the “Lock-Ups”);
 
(d)         a purchase agreement, to be entered into by and between the Company
and the Mandatory Exchangeable Issuer, with respect to the purchase by the
Mandatory Exchangeable Issuer of shares of Common Stock (the “Exchangeable
Issuer Purchase Agreement”);
 
(e)          a purchase agreement to be entered into by and among the Company,
the Mandatory Exchangeable Issuer, SBGC and the several initial purchasers party
thereto with respect to the Mandatory Exchangeable Placement (the “Mandatory
Exchangeable Placement Purchase Agreement”);
 
(f)          a Contingent Value Right Note and an instrument of transfer of the
Contingent Value Right Note by the Company to SBGC (the “CVR Note Transfer”);
 
(g)          an agreement, between SBGC and Newco, with respect to the SB-Newco
Call Option (the “SB-Newco Call Option Agreement”);
 
(h)          an agreement, between SBGC and DT, with respect to the SB-DT Call
Option (the “SB-DT Call Option Agreement”);
 
(i)          an agreement, between Newco and DT, with respect to the Newco-DT
Call Option (the “Newco-DT Call Option Agreement” and, together with the
SB-Newco Call Option Agreement and the SB-DT Call Option Agreement, the “Call
Option Agreements”);
 
(j)          a call option support agreement, by and among DT, Newco, the
Company, SoftBank, SBGC and Project 6 LLC, with respect to the Call Option
Agreements (the “Call Option Support Agreement”);
 
4

--------------------------------------------------------------------------------

(k)          an instrument of transfer of the Call Option Agreements, the Call
Option Support Agreement and certain shares of Common Stock by SBGC to Project 6
LLC (the “Transfer and Assignment Agreement”) to effect the Project 6 LLC
Transfer;
 
(l)          an agreement (the “Executive Purchase Agreement”) between the
Company and the Executive Purchaser to effect the Executive Purchase and a
proxy, lock-up and ROFR agreement (the “MC Proxy Agreement”) between the
Executive Purchaser and DT, each entered into concurrently herewith;
 
(m)          a security agreement from Project 6 LLC in favor of Newco, a
security agreement from Newco in favor of DT and a security agreement from
Project 6 LLC in favor of DT (together, the “Security Agreements”);
 
(n)          a consent (the “Proxy Agreement Consent”) under the Proxy, Lock-Up
and ROFR Agreement dated as of April 1, 2020 (the “Proxy Agreement”), delivered
to SoftBank by DT and entered into concurrently herewith;
 
(o)          a joinder to the Proxy Agreement by Project 6 LLC (the “Proxy
Agreement Joinder”);
 
(p)          an amendment to the Amended and Restated Stockholders’ Agreement,
dated as of April 1, 2020, among SoftBank, DT and the Company (the “Second
Amended and Restated Stockholders’ Agreement”); and
 
(q)          a duly executed certificate providing that the Company is not and
has not for the applicable period been a United States real property holding
corporation, dated as of the Closing Date and in form and substance required
under Treasury Regulation Sections 1.1445-2(c)(3)(i) and 1.897-2(h) (the “FIRPTA
Certificate”).
 
1.3         Transaction Documents Not in Final Form. The Parties shall in good
faith use their best efforts to agree on the final forms of all documents
relating to the Transactions as soon as practical after the date hereof (and in
any event prior to the Closing Date (as defined herein), other than the
agreements listed under Section 2.5).
 
1.4        SoftBank Ownership. Reference is hereby made to that certain letter
agreement, dated as of February 20, 2020, by and among the Company, DT and
SoftBank (the “Letter Agreement”). Notwithstanding anything in the Letter
Agreement or any other Transaction Document to the contrary, the Parties hereby
acknowledge and agree that none of the Transactions or any other transaction
contemplated by this Framework Agreement or any other Transaction Document
(including, without limitation, the Rights Offering) shall constitute an
“Adjustment Event” (as such term is defined in Section 1.3 of the Letter
Agreement) for purposes of the Letter Agreement and the rights and obligations
of the applicable parties thereunder.
 
5

--------------------------------------------------------------------------------

ARTICLE 2
EXECUTION OF THE TRANSACTION DOCUMENTS
 
2.1         Signing Date. On the date hereof, the respective parties to each of
the Transaction Documents listed below shall simultaneously duly execute and
deliver:
 


(a)
this Framework Agreement;

 


(b)
the Second Amended and Restated Stockholders’ Agreement;

 


(c)
the Share Repurchase Agreement;

 


(d)
the Executive Purchase Agreement;

 


(e)
the Proxy Agreement Consent;

 


(f)
the MC Proxy Agreement;

 


(g)
the Call Option Agreements; and

 


(h)
the Call Option Support Agreement.

 
2.2          Launch Date. On the launch date of the Company Offering (the
“Launch Date”), the respective parties to each of the Lock-Ups shall
simultaneously duly execute and deliver the Lock-Ups.
 


2.3          Pricing Date.
 
(a)         On the date that the Company and each of the underwriters party
thereto enter into the Underwriting Agreement (the “Pricing Date”), subject to
Section 2.3(c), the respective parties to each of the Transaction Documents
listed below shall simultaneously duly execute and deliver:
 


(i)
the Exchangeable Issuer Purchase Agreement; and

 


(ii)
the Mandatory Exchangeable Placement Purchase Agreement.

 
(b)          SBGC shall have the right to determine the left lead arranger in
connection with any Company Offering, subject to the approval of the Company
(unless such lead left arranger is Goldman Sachs & Co. LLC).
 
(c)          SBGC may, in its sole discretion, elect not to proceed with the
Mandatory Exchangeable Placement or enter into the Mandatory Exchangeable
Placement Purchase Agreement.
 
2.4          Closing Date. On the initial closing date of the Company Offering
(the “Closing Date”), the respective parties to each of the Transaction
Documents listed below shall simultaneously duly execute and deliver:
 
6

--------------------------------------------------------------------------------

 
(a)
the CVR Note Transfer;

 


(b)
the Transfer and Assignment Agreement;

 


(c)
the Security Agreements;

 


(d)
the Proxy Agreement Joinder; and

 


(e)
the FIRPTA Certificate.

 
The Parties acknowledge that SoftBank expects to transfer any shares of Common
Stock then held by it that were not transferred as “Initial Shares” under the
Share Repurchase Agreement to Project 6 LLC immediately following the closing of
the Company Offering pursuant to the Transfer and Assignment Agreement;
provided, however, that SoftBank agrees that to the extent it does not effect
such transfer, on the Closing Date, SoftBank (in lieu of Project 6 LLC) will
execute and deliver the relevant Security Agreements to Newco and DT, as
applicable.
 
2.5          Post-Closing Date. On such date following the Closing Date as the
respective parties to each of the Transaction Documents listed below shall
agree, such parties shall simultaneously duly execute and deliver:
 
(a)          the Margin Loan Agreement, which shall be subject to the terms of
the Proxy Agreement Consent (including Schedule B thereof), and any related
security documentation (or such other terms as DT may agree to in writing in
advance);
 
(b)          a guarantee by SoftBank of the first margin call amount and the
amount of all scheduled interest payments under such margin loan; and
 
(c)         an Intercreditor Agreement to be entered into by and among the
Margin Lenders, DT, Newco and Project 6 LLC, pursuant to which (i) DT and Newco
will agree to subordinate any security interest they may have in respect of the
Common Stock underlying the Call Options to the security interest of the Margin
Lenders and adopt a “silent second” position and (ii) the Margin Lenders will
acknowledge and agree to be bound by the applicable terms and conditions of
Schedule B to the Proxy Agreement Consent (or such other terms as DT may agree
to in writing in advance).
 
2.6        Subsequent Sale Right. At any time following the Closing Date and
continuing until October 2, 2020, SBGC and, following the Project 6 LLC
Transfer, Project 6 LLC, may, in its sole discretion, elect to commence a
Subsequent Share Sale under the Repurchase Transaction, pursuant to which SBGC
or Project 6 LLC, as the case may be, shall have the right to cause the Company
to promptly undertake and consummate a Subsequent Share Sale under the Share
Repurchase Agreement, for up to an aggregate of (i) 193,314,426 shares of Common
Stock less (ii) all Initial Shares (as defined in the Share Repurchase
Agreement) less (iii) the shares of Common Stock delivered to the Company in
satisfaction of the Rights Offering (as defined in the Share Repurchase
Agreement) (the “Subsequent Sale Right”). SBGC or Project 6 LLC shall exercise
the Subsequent Sale Right by delivery of written notice to the Company. Upon
exercise of any Subsequent Sale Right, (A) the Company shall be obligated to use
commercially reasonable efforts to effect such Subsequent Share Sale as promptly
as practicable in accordance with instructions from SBGC or Project 6 LLC, as
the case may be, including, without limitation, undertaking underwritten
offerings similar to those contemplated by the Underwriting Agreement, to the
extent requested by SBGC or Project 6 LLC, as the case may be, or any further
actions required under the Transaction Documents (it being acknowledged that
commercially reasonable efforts shall not require the Company to effect a
Subsequent Share Sale where such actions would require disclosure of material
non-public information which, if disclosed at such time, would not be in the
best interests of the Company and its stockholders as determined by the Company
in good faith) and (B) DT shall, in connection with any such Subsequent Share
Sale, deliver a lockup agreement to the applicable underwriters on the same or
substantially similar terms as the Form of Lockup Agreement attached to the
Underwriting Agreement.
 
7

--------------------------------------------------------------------------------

2.7          Piggyback Waiver. DT and the SoftBank Parties agree to waive any
right to prompt written notice of the filing of a registration statement and to
have any Registrable Securities registered as “Piggy-Back Securities” pursuant
to Section 5.4 of (i) the Amended and Restated Stockholders’ Agreement, dated as
of April 1, 2020, among SoftBank, DT and the Company and (ii) the Second Amended
and Restated Stockholders’ Agreement as a result of any registration statement
filed by the Company, or offering thereunder, in connection with the
Transactions or any Subsequent Sales.
 
2.8          No Resignation. Notwithstanding Sections 3.1(e)(i) and 3.1(f) of
the Second Amended and Restated Stockholders' Agreement, SoftBank shall not be
required to cause R. Marcelo Claure and Stephen R. Kappes to resign as members
of the Board of Directors (“Directors”) as a result of the reduction in the
SoftBank Stockholder’s Voting Percentage (as defined in the Second Amended and
Restated Stockholders’ Agreement) due to any sales of Common Stock pursuant to
the Share Repurchase Agreement. Concurrently with the execution of this
Framework Agreement, SoftBank shall cause Ronald D. Fisher to resign as a
Director.
 
ARTICLE 3
CONDITIONS TO THE TRANSACTIONS
 
3.1         Company Offering. The Parties agree that the Company will enter into
the Underwriting Agreement only upon prior written approval from SBGC, and the
Parties acknowledge and agree that SBGC is under no obligation to provide such
approval and may determine not to do so for any reason or no reason in its sole
discretion.
 
3.2         Representations and Warranties. The obligations of each of the
Parties under Section 2.3 and Section 2.4 are subject to the condition that each
representation and warranty made by each of the other Parties in Article 5 below
shall be true and correct on and as of the Pricing Date and the Closing Date,
respectively, as though made as of the Pricing Date and the Closing Date,
respectively; provided, however, that, notwithstanding anything else contained
in this Framework Agreement, following the Initial Closing Date (as defined in
the Share Repurchase Agreement), damages and indemnification pursuant to Article
6 shall be the sole and exclusive remedy for any breach of any representation
and warranty in Article 5.
 


8

--------------------------------------------------------------------------------

3.3          Conditions of the Transaction Documents. The obligations of each of
the Parties under the Transaction Documents are subject to such further
conditions as are contained in the applicable Transaction Documents.
 
3.4         Tax Opinion. On or prior to the date hereof, (i) SoftBank has
provided to the Company an opinion obtained by SoftBank (at its sole expense),
in form and substance reasonably satisfactory to the Company from a nationally
recognized public accounting firm, providing that the completion of the
Transactions should not adversely affect the qualification of the SoftBank US
Mergers or the Merger (in each case, as defined in the Business Combination
Agreement by and among the Company, Huron Merger Sub LLC, Superior Merger Sub
Corporation, Sprint Corporation, Starburst I, Inc., Galaxy Investment Holdings,
Inc. and for the limited purposes set forth therein, DT, Deutsche Telekom
Holding B.V. and SoftBank, dated as of April 29, 2018 and as amended and
restated as of July 26, 2019 and February 20, 2020 (the “BCA”)) as
reorganizations within the meaning of Section 368(a) of the Internal Revenue
Code of 1986, as amended (the “Code”), and (ii) SoftBank, DT, and the Company
each has provided representations and covenants contained in the certificate,
attached as Exhibit T hereto, addressed to the tax advisors of the Parties to
enable such advisors to render written opinions or other advice in connection
with the Transactions (such certificate, the “Tax Representation Letter”).
 
ARTICLE 4
U.S. FEDERAL INCOME TAX TREATMENT OF THE TRANSACTIONS
 
4.1          U.S. Federal Income Tax Treatment of the Transactions. The Parties
intend that, for U.S. federal income tax purposes:
 
(a)          the Repurchase Transaction and the Company Offering shall be
treated as a direct sale by SBGC of the applicable portion of the Repurchased
Shares to the purchasers of shares of Common Stock from the underwriters in the
Company Offering;
 
(b)          the Repurchase Transaction and the Company’s sale of Common Stock
to the Mandatory Exchangeable Issuer shall be treated as a direct sale by SBGC
of the applicable portion of the Repurchased Shares to the Mandatory
Exchangeable Issuer;
 
(c)          (i) the Rights Offering shall be treated as the issuance, by SBGC
to the recipients of Rights, of a Right to acquire Common Stock directly from
SBGC, and (ii) the Repurchase Transaction and any exercise of Rights shall be
treated as a direct sale by SBGC of the applicable portion of the Repurchased
Shares to purchasers of Common Stock pursuant to the exercise of Rights;
 
(d)          the Repurchase Transaction and the Executive Purchase shall be
treated as a direct sale by SBGC of the applicable portion of the Repurchased
Shares to the Executive Purchaser;
 
(e)          the SB-Newco Call Option and the Newco-DT Call Option shall be
treated as a single call option that SBGC issued to DT with respect to the
shares of Common Stock covered thereby that, together with the SB-DT Call
Option, is granted as consideration for DT’s delivery of the Proxy Agreement
Consent;
 
9

--------------------------------------------------------------------------------

(f)          the Repurchase Transaction and the Subsequent Share Sale shall be
treated as a direct sale by SBGC of the applicable portion of the Repurchased
Shares to the purchasers of shares of Common Stock from the underwriters in the
Subsequent Share Sale; and
 
(g)         the Common Stock treated as sold by SBGC (i) pursuant to the Company
Offering, (ii) to the Mandatory Exchangeable Issuer, (iii) pursuant to the
Rights Offering, (iv) to the Executive Purchaser, (v) pursuant to the exercise
of any SB-Newco Call Option or SB-DT Call Option, and (vi) pursuant to the
Subsequent Share Sale, as described in clauses (a) through (f) of this Section
4.1, shall, in each case, be a pro rata portion of the shares of Common Stock
received in respect of each of Starburst I, Inc. and Galaxy Investment Holdings,
Inc. in the SoftBank US Mergers;
 
(the treatment described in clauses (a) through (g) of this Section 4.1, the
“Transaction Tax Treatment”).  The Parties shall not take, and shall cause their
affiliates not to take, any position inconsistent with the Transaction Tax
Treatment for U.S. federal income tax filing or reporting purposes, unless
otherwise required by a Final Determination. For purposes of this Section 4.1, a
“Final Determination” shall mean a “determination” as defined in Section 1313(a)
of the Code, execution of an IRS Form 870-AD or any final determination of
liability in respect of a tax that, under applicable law, is not subject to
further appeal, review or modification through proceedings or otherwise.
 
4.2         Withholding. Each of DT, the Company and its subsidiaries, and their
respective affiliates shall be entitled to deduct and withhold from amounts
otherwise payable to SoftBank and its affiliates pursuant to the Transaction
Documents such amounts as it is required to deduct and withhold with respect to
the making of such payment under applicable tax law. SoftBank and its respective
affiliates shall be entitled to deduct and withhold from amounts otherwise
payable to DT, the Company or their subsidiaries, and their respective
affiliates pursuant to the Transaction Documents such amounts as it is required
to deduct and withhold with respect to the making of such payment under
applicable tax law; provided that if any amounts are required to be deducted or
withheld from any amounts payable to DT, the Company or their subsidiaries, then
the amount of the payment shall be increased as necessary so that, after any
such deduction or withholding, (including any deduction or withholding
applicable to additional amounts payable under this provision), the recipient
receives an amount equal to the amount they would have received had no such
deduction or withholding been required. Except to the extent otherwise provided
in the Transaction Documents (and subject to the proviso in the preceding
sentence), to the extent amounts are so withheld and paid over to or deposited
with the relevant taxing authority, such deducted and withheld amounts shall be
treated for all purposes of the Transaction Documents as having been paid to the
person in respect of which such deduction and withholding was made. The Parties
shall, and shall cause their representatives and affiliates to, reasonably
cooperate to reduce or eliminate any amount required to be deducted and withheld
pursuant to this Section 4.2.
 
4.3         FIRPTA. From time to time, and provided that the underlying
certification is accurate under the then existing circumstances, upon the
written request of SBGC, the Company shall deliver or cause to be delivered to
SBGC or its designee a certificate substantially in the form of the FIRPTA
Certificate
 
10

--------------------------------------------------------------------------------

4.4        Tax Reporting of Rights.  The Company will arrange, to the extent
required by applicable law, for applicable tax reporting reflecting the
Company’s determination of the fair market value of the Rights issued pursuant
to the Rights Offering to be provided.  SoftBank shall, and shall cause its
affiliates, to cooperate with the Company to provide such applicable tax
reporting.  SoftBank acknowledges that SoftBank will be shown as the payor with
respect to such tax reporting.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
 
5.1         Representations and Warranties of the SoftBank Parties. The SoftBank
Parties hereby make the following representations and warranties to the Company
and DT:
 
(a)         Existence. SoftBank is a kabushiki kaisha organized and existing
under the laws of Japan. SBGC is a private limited company incorporated and
existing under the laws of England and Wales. Each of Project 6 LLC and Project
4 LLC is a limited liability company organized and existing under the laws of
the State of Delaware.
 
(b)         Power and Authority. Each of the SoftBank Parties has the full
right, power and authority to execute and deliver this Framework Agreement and
the other Transaction Documents to which such SoftBank Party is a party and to
perform its obligations hereunder and thereunder; and all action required to be
taken for the due and proper authorization, execution and delivery by each such
party of this Framework Agreement and the other Transaction Documents and the
consummation of the transactions contemplated by hereby and thereby has been
duly and validly taken.
 
(c)         Authorization. This Framework Agreement has been duly authorized,
executed and delivered by or on behalf of each of the SoftBank Parties and
constitutes a valid and binding agreement of each of the SoftBank Parties
enforceable in accordance with its terms, except to the extent enforcement
thereof may be limited by bankruptcy, insolvency, reorganization or other laws
affecting enforcement of creditors’ rights or by general equitable principles.
 
(d)         No Conflicts. The execution, delivery and performance by each of the
SoftBank Parties of this Framework Agreement and the other Transaction Documents
to which such SoftBank Party is a party will not (a) conflict with or result in
a breach or violation of any of the terms or provisions of, or constitute a
default under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which such SoftBank Party is a party or by which such
SoftBank Party is bound, (b) result in any violation of the provisions of the
organizational documents of such SoftBank Party or (c) result in the violation
of any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (a) and (c) above, for any such conflict, breach, violation or default
that would not, individually or in the aggregate, reasonably be likely to impair
in any material respect the ability of such SoftBank Party to perform its
obligations under this Framework Agreement or the other Transaction Documents to
which such SoftBank Party is a party.
 
11

--------------------------------------------------------------------------------

5.2         Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the SoftBank Parties and
DT:
 
(a)          Existence. The Company Parties have been duly organized and are
validly existing and in good standing under the laws of the State of Delaware.
 
(b)         Power and Authority. Each of the Company Parties has the full right,
power and authority to execute and deliver this Framework Agreement and the
other Transaction Documents to which it is a party and to perform its
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery by it of this Framework
Agreement and the other Transaction Documents and the consummation of the
transaction contemplated hereby and thereby has been duly and validly taken.
 
(c)         Authorization. This Framework Agreement has been duly authorized,
executed and delivered by or on behalf of the Company Parties and constitutes a
valid and binding agreement of each of the Company Parties enforceable in
accordance with its terms, except to the extent enforcement thereof may be
limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.
 
(d)         No Conflicts. The execution, delivery and performance by each of the
Company Parties of this Framework Agreement and the other Transaction Documents
to which it is a party will not (a) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which such Company Party is a party or by which such Company Party
is bound, (b) result in any violation of the provisions of the organizational
documents of such Company Party or (c) result in the violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (a) and (c)
above, for any such conflict, breach violation or default that would not,
individually or in the aggregate, reasonably be likely to impair in any material
respect the ability of such Company Party to perform its obligations under this
Framework Agreement or the other Transaction Documents to which it is a party.
 
(e)        Company Board Approval. The Board of Directors of the Company has
adopted resolutions in advance specifically approving, for purposes of Rule
16b-3 (“Rule 16b-3”) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Transactions and any other transactions involving
dispositions to, or acquisitions from, the Company of the Common Stock or other
“equity securities” or “derivative securities” (each as defined for purposes of
Section 16 of the Exchange Act and the rules and regulations promulgated by the
Securities and Exchange Commission thereunder), as may be carried out in
connection with the Transactions.
 
5.3          Representations and Warranties of DT. DT hereby makes the following
representations and warranties to the SoftBank Parties and the Company:


(a)          Existence. DT is an Aktiengesellschaft organized and existing under
the Laws of the Federal Republic of Germany.
 
12

--------------------------------------------------------------------------------

(b)         Power and Authority. DT has the full right, power and authority to
execute and deliver this Framework Agreement and the other Transaction Documents
to which it is a party and to perform its obligations hereunder and thereunder;
and all action required to be taken for the due and proper authorization,
execution and delivery by it of this Framework Agreement and the other
Transaction Documents and the consummation of the transaction contemplated
hereby and thereby has been duly and validly taken.
 
(c)         Authorization. This Framework Agreement has been duly authorized,
executed and delivered by or on behalf of DT and constitutes a valid and binding
agreement of DT enforceable in accordance with its terms, except to the extent
enforcement thereof may be limited by bankruptcy, insolvency, reorganization or
other laws affecting enforcement of creditors’ rights or by general equitable
principles.
 
(d)         No Conflicts. The execution, delivery and performance by DT of this
Framework Agreement and the other Transaction Documents to which it is a party
will not (a) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which DT is a
party or by which DT is bound, (b) result in any violation of the provisions of
the organizational documents of DT or (c) result in the violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (a) and (c)
above, for any such conflict, breach violation or default that would not,
individually or in the aggregate, reasonably be likely to impair in any material
respect the ability of DT to perform its obligations under this Framework
Agreement or the other Transaction Documents to which it is a party.
 
ARTICLE 6
INDEMNIFICATION
 
6.1          Indemnification by SoftBank.
 
(a)         To the fullest extent permitted by law, SoftBank shall indemnify,
defend and hold harmless the Company, its subsidiaries, and each of their
respective directors, officers, employees and each person who controls the
Company within the meaning of Section 15 of the Securities Act of 1933, as
amended, or Section 20 of the Exchange Act (each, a “Controlling Person”), if
any, in each case other than the DT Indemnified Parties (provided, that
notwithstanding anything herein to the contrary, no member of the board of
directors of the Company, acting in his or her capacity as such, shall
constitute a DT Indemnified Party for purposes of this exclusion and shall
instead be a Company Indemnified Party for purposes of this Section 6.1(a))
(each, a “Company Indemnified Party” and together, the “Company Indemnified
Parties”), from and against any and all losses, claims, damages, obligations,
liabilities, actions, proceedings (whether threatened or commenced), expenses
(including documented out-of-pocket fees and expenses of counsel), taxes
(including any interest and penalties thereon), and all amounts paid in
connection with the investigation, defense, settlement, compromise or
satisfaction of any of the foregoing (collectively, “Claims”) incurred or
suffered by any Company Indemnified Party to the extent arising out of,
attributable to or resulting from, directly or indirectly (i) any breach or
failure by SoftBank or any of its subsidiaries or representatives to comply with
the terms of, or to perform its or their obligations under, this Framework
Agreement or any other Transaction Document (a “SoftBank Breach”), (ii) any DT
Breach to the extent such DT Breach resulted, directly or indirectly, from a
SoftBank Breach, (iii) the Executive Purchase or the Executive Purchase
Agreement, or (iv) from and against losses or third party Claims incurred or
suffered by any Company Indemnified Party to the extent arising out of,
attributable to or resulting from, directly or indirectly, any of the
Transactions, including the Company’s or any Company Indemnified Party’s
performance of its respective obligations under any Transaction Document,
excluding solely for purposes of this clause (iv), any Claims to the extent
arising out of, resulting from or attributable to (A) a final non-appealable
order and judgment, by a court of competent jurisdiction, that the Company
Indemnified Party willfully breached or was grossly negligent in the performance
of its material obligations under this Framework Agreement or any other
Transaction Document, (B) in the case of an offering of securities registered
under the Securities Act of 1933, as amended, to the extent that the Company
would have been required to indemnify and hold harmless SoftBank under Section
5.9 of the Second Amended and Restated Stockholders’ Agreement had such offering
been a registered offering thereunder and the applicable third party Claim been
made against SoftBank, other than (1) to the extent arising out of, relating to
or concerning any Transaction Claim or the underlying allegations relating
thereto and (2) with respect to any untrue statement or omission relating to a
matter arising out of the legacy Sprint business with respect to the period
prior to April 1, 2020 that is known to the SoftBank Parties or (C) in the case
of any such Claims that arise out of, are attributable to, or result from an
untrue or alleged untrue statement or omission made in the Mandatory
Exchangeable Placement offering memorandum or otherwise in connection with the
Mandatory Exchangeable Offering, solely to the extent that any such Claims arise
out of, are attributable to or result from an untrue or alleged untrue statement
or omission made in such offering memorandum or amendment or supplement thereto,
in reliance upon information furnished by the Company to the Mandatory
Exchangeable Issuer, any underwriter or any representative of the Company,
expressly for use therein, or the documents relating to the Company incorporated
by reference therein, other than (1) to the extent arising out of, relating to
or concerning any Transaction Claim or the underlying allegations relating
thereto and (2) with respect to any untrue statement or omission relating to a
matter arising out of the legacy Sprint business with respect to the period
prior to April 1, 2020 that is known to the SoftBank Parties.
 
13

--------------------------------------------------------------------------------

(b)        SoftBank agrees that no Company Indemnified Party shall have any
liability to the SoftBank Parties, their subsidiaries, or their respective
directors, officers, employees, agents, representatives or Controlling Persons,
if any, for any Claims arising out of, attributable to or resulting from,
directly or indirectly, any failure by the Company or any of its subsidiaries or
representatives to perform any of the Company’s obligations pursuant to the
terms of this Framework Agreement or any other Transaction Document (a “Company
Breach”), to the extent that such Company Breach resulted, directly or
indirectly, from a SoftBank Breach or a DT Breach.
 
(c)        SoftBank shall indemnify, defend and hold harmless DT and each of its
subsidiaries (other than the Company and its subsidiaries), and each of their
respective directors, officers, employees and Controlling Persons, if any (in
each case other than any such individual who is also a Company Indemnified Party
for purposes of Section 6.1(a)) (each, a “DT Indemnified Party” and together,
the “DT Indemnified Parties”), from and against any and all Claims arising out
of, attributable to or resulting from, directly or indirectly, (i) any SoftBank
Breach, including Claims payable by any DT Indemnified Party to the Company to
the extent arising out of, attributable to or resulting from such SoftBank
Breach, and (ii) any Company Breach, to the extent that such Company Breach
resulted, directly or indirectly, from a SoftBank Breach.
 
14

--------------------------------------------------------------------------------

6.2          Indemnification by DT for Breach.
 
(a)          DT shall indemnify, defend and hold harmless each Company
Indemnified Party from and against any and all Claims incurred or suffered by
any Company Indemnified Party arising out of, attributable to or resulting from,
directly or indirectly, any failure by DT or any of its subsidiaries or
representatives to comply with the terms of this Framework Agreement or any
other Transaction Document (a “DT Breach”).
 
(b)         DT agrees that no Company Indemnified Party shall have any liability
to any DT Indemnified Party for any Claims arising out of, attributable to or
resulting from, directly or indirectly, any Company Breach, to the extent that
such Company Breach resulted, directly or indirectly, from a DT Breach or a
SoftBank Breach.


(c)         DT shall indemnify, defend and hold harmless SoftBank and its
subsidiaries and each of their respective directors, officers, employees and
Controlling Persons, if any, (each, a “SoftBank Indemnified Party” and together,
the “SoftBank Indemnified Parties” and, together with the Company Indemnified
Parties, the DT Indemnified Parties and the Tax Indemnified Parties (as defined
below), each, an “Indemnified Party” and, together, the “Indemnified Parties”)
(provided, that notwithstanding anything herein to the contrary, no member of
the board of directors of the Company, acting in his or her capacity as such,
shall constitute a SoftBank Indemnified Party for purposes of this Section
6.1(c)), from and against any and all Claims arising out of, attributable to or
resulting from, directly or indirectly, (i) any DT Breach, including Claims
payable by any SoftBank Indemnified Party to the Company arising out of,
attributable to or resulting from such DT Breach, and (ii) any Company Breach,
to the extent that such Company Breach resulted, directly or indirectly, from a
DT Breach.
 
6.3          Indemnification for Transaction Claims.
 
(a)         To the fullest extent permitted by law, SoftBank shall indemnify,
defend and hold harmless each DT Indemnified Party against any and all Claims
arising out of, attributable to or resulting from an allegation (i) that one or
more purchases from the Company or sales to the Company of the Common Stock or
other securities of the Company by SoftBank and/or its affiliates in the
Transactions that is intended to be exempt from the short-swing liability
provisions of Section 16(b) of the Exchange Act in reliance on Rule 16b-3
thereunder is not exempt from such provisions pursuant to Section 16(b) of the
Exchange Act or is subject to short-swing liability thereunder for any other
reason (“Section 16 Claims”), or (ii) that such purchases or sales, any
corresponding sales or purchases involving any of the Parties or their
respective affiliates, or the execution, performance or approval of the
Transactions, this Framework Agreement or any other Transaction Document
involved or resulted from any violation of corporate law or duty under the laws
of the State of Delaware, including but not limited to any claim for breach of
fiduciary duty under the General Corporation Law of the State of Delaware or any
other applicable laws (including common law and any judgments, orders, writs,
injunctions or decrees) (“Corporate Claims”, and together with the Section 16
Claims, “Transaction Claims”).
 
15

--------------------------------------------------------------------------------

(b)         To the fullest extent permitted by law, and without any limitation
that may otherwise be applicable to indemnification under Section 6.1 of this
Framework Agreement, but subject to the limitations contained in Section 6.3(d),
SoftBank shall indemnify, defend and hold harmless each Company Indemnified
Party from and against any and all Transaction Claims.
 
(c)         SoftBank agrees that it shall be solely responsible for any and all
Transaction Claims brought against any SoftBank Indemnified Party and agrees
that no Company Indemnified Party or DT Indemnified Party shall have any
liability to any SoftBank Indemnified Party in respect of Transaction Claims,
except in the case of DT, as and to the extent set forth in Section 6.3(d)
below.
 
(d)         DT and SoftBank agree that DT shall bear 50% and SoftBank shall bear
50% of any Corporate Claims brought against any DT Indemnified Party, Company
Indemnified Party or SoftBank Indemnified Party, up to an aggregate amount to be
borne by DT of $50 million, after which 100% shall be borne by SoftBank.
 
(e)         The Company Indemnified Parties’ indemnification shall not be
contingent upon, delayed or set off against any anticipated insurance proceeds
anticipated to be recovered by the Company or a Company Indemnified Party.  The
amount of any Transaction Claim in respect of a Claim for which indemnification
is provided to a Company Indemnified Party under this Section 6.3 will be
reduced by any insurance proceeds actually recovered by the Company under any
directors’ and officers’ insurance or other insurance coverages maintained by
the Company for the benefit of its directors and officers or for the Company as
an entity with respect to such Claim, net of any deductible and any recovery or
collection costs and expenses incurred in connection with the recovery thereof.
If the amount of any indemnification payment required under this Section 6.3 is
reduced pursuant to the prior sentence of this Section 6.3(e) after the date on
which SoftBank or DT is required pursuant to this Section 6.3 to pay such
indemnification claim, the Company will promptly reimburse SoftBank or DT, as
the case may be, any amount that SoftBank or DT would not have had to pay
pursuant to this Section 6.3 had such amount been recovered by the applicable
Company Indemnified Party, in each case at the time of such indemnification
payment by SoftBank or DT.
 
6.4       SoftBank Tax Indemnification. SoftBank shall indemnify, defend and
hold harmless DT, the Company and its subsidiaries, and their respective
affiliates (each, a “Tax Indemnified Party” and together, the “Tax Indemnified
Parties”) from and against, without duplication, any and all:
 
(a)         Claims arising out of, attributable to or resulting from, directly
or indirectly any failure of the Transactions to qualify for the Transaction Tax
Treatment, provided that a Tax Indemnified Party shall not be entitled to such
indemnification to the extent that such failure is exclusively attributable to
(i) the failure of such Tax Indemnified Party to comply with its obligations,
covenants or representations under any of the Transaction Documents (other than
the Tax Representation Letter) or this Framework Agreement or (ii) the failure
of such Tax Indemnified Party to comply with its obligations, covenants or
representations in the Tax Representation Letter (other than representations 15,
20 and 22 of the Tax Representation Letter);
 
16

--------------------------------------------------------------------------------

(b)         Claims arising out of, attributable to or resulting from, directly
or indirectly the failure of any of the SoftBank US Mergers (as defined in the
BCA) to qualify as a “reorganization” within the meaning of Section 368(a) of
the Code, except to the extent such failure is exclusively attributable to a
breach by the Company of any of the covenants contained in the Tax Certificates
(as defined in the BCA) delivered by the Company pursuant to the BCA, it being
understood that, for the avoidance of doubt, neither the entry into the
Transaction Documents nor the consummation of the Transactions nor any actions
taken in furtherance of the Transactions shall constitute a breach by the
Company of any of the covenants contained in the Tax Certificates (as defined in
the BCA) delivered by the Company; provided that to the extent indemnification
is available to a Tax Indemnified Party under both Section 6.4(b) of this
Framework Agreement and Section 9.2 of the BCA with respect to the same Claim,
such Tax Indemnified Party shall seek indemnification under Article 6 of this
Framework Agreement and not under Section 9.2 of the BCA;
 
(c)          Claims arising out of, attributable to or resulting from, directly
or indirectly any failure of the Merger (as defined in the BCA) to qualify as a
“reorganization” within the meaning of Section 368(a) of the Code if the Merger
would have so qualified in the absence of the Transactions, provided that a Tax
Indemnified Party shall not be entitled to such indemnification to the extent
that such failure is exclusively attributable to (i) the failure of such Tax
Indemnified Party to comply with its obligations, covenants or representations
under any of the Transaction Documents (other than the Tax Representation
Letter) or the Framework Agreement, (ii) the failure of such Tax Indemnified
Party to comply with its obligations, covenants or representations in the Tax
Representation Letter (other than representations 15, 20 and 22 of the Tax
Representation Letter) or (iii) a breach by such Tax Indemnified Party of any
representations or covenants that were included in the Tax Certificates (within
the meaning of the BCA) that were delivered by the Company in connection with
the Merger, it being understood that, for the avoidance of doubt, neither the
entry into the Transaction Documents nor the consummation nor any actions taken
in furtherance of the Transactions shall constitute a breach by the Company of
any of the covenants contained in the Tax Certificates (as defined in the BCA)
delivered by the Company; and
 
(d)         any taxes, and any interest and penalties with respect thereto,
imposed on or required to be paid or withheld by or with respect to the Company
or any subsidiary arising out of, attributable to or resulting from its entering
into this Framework Agreement or the Transaction Documents or participating in
or taking any action in furtherance of any of the Transactions that would not
have been imposed on or required to be paid or withheld by or with respect to
the Company or any subsidiary had it not entered into this Framework Agreement
or the Transaction Documents and not participated in or taken any action in
furtherance of any of the Transactions, including, for the avoidance of doubt,
any Claim against the Company arising out of, attributable to or resulting from,
directly or indirectly, any Company actions taken in connection with satisfying
its obligations under Article 4 of this Framework Agreement, except to the
extent that such taxes, interest and penalties would not have been imposed or
payable if the Company had complied with its obligations, covenants or
representations under the Transaction Documents (other than the Tax
Representation Letter) and this Framework Agreement.  For the avoidance of
doubt, the provision in this Section 6.4(d) does not apply to the Company
Transaction Fee.
 
17

--------------------------------------------------------------------------------

In determining the amount of Claims indemnifiable by SoftBank under this Section
6.4, no Tax Attribute (as defined in the BCA) or tax benefit (e.g., any
correlative step-up in the tax basis of assets) of any Tax Indemnified Party
shall be taken into account. SoftBank agrees and acknowledges, subject to the
proviso in Section 6.4(b), that the indemnification provided in Section 9.2 of
the BCA shall remain in full force and effect in accordance with its terms
notwithstanding the entry into the Transaction Documents and consummation of the
Transactions; it being understood that, for the avoidance of doubt, neither the
entry into the Transaction Documents nor the consummation nor any actions taken
in furtherance of the Transactions shall constitute a breach by the Company of
any of the covenants contained in the Tax Certificates (as defined in the BCA)
delivered by the Company. For the avoidance of doubt, no provision of Section
6.1, Section 6.2 or Section 6.3 shall limit the indemnification of any Tax
Indemnified Party under Section 6.4, nor impose any indemnification obligation
on any Tax Indemnified Party with respect to any Claim that would be subject to
indemnification under this Section 6.4. With respect to any Claims arising out
of, attributable to or resulting from, directly or indirectly the failure of (i)
any of the SoftBank US Mergers (as defined in the BCA) to qualify as a
“reorganization” within the meaning of Section 368(a) of the Code or (ii) the
Merger (as defined in the BCA) to qualify as a “reorganization” within the
meaning of Section 368(a) of the Code if the Merger would have so qualified in
the absence of the Transactions, each Tax Indemnified Party shall seek
indemnification under Section 6.4(b) or Section 6.4(c), as applicable, of this
Framework Agreement and not under Section 6.4(a) or Section 6.4(d) of this
Framework Agreement.
 
6.5        Indemnification Provisions of the Transaction Documents. The
indemnification provisions of this Article 6 are in addition to any
indemnification provided in the Transaction Documents including, but not limited
to, the Second Amended and Restated Stockholders’ Agreement, the Underwriting
Agreement or the Mandatory Exchangeable Placement Purchase Agreement; provided
that the rights and remedies of the Company Indemnified Parties, the SoftBank
Indemnified Parties and the DT Indemnified Parties in Article 6 and in Section
7.1 shall control notwithstanding any different or conflicting provision of any
other Transaction Document, including any conflicting indemnification obligation
of the Company, SoftBank or DT in any other  Transaction Document.
 
6.6          Indemnification and Advancement Procedures.
 
(a)        If an Indemnified Party shall desire to assert any claim for
indemnification provided for under this Article 6, including either first-party
Claims for indemnification against SoftBank or DT, or any third-party Claims
against such Indemnified Party, such Indemnified Party shall notify DT or
SoftBank, as the case may be (the “Indemnifying Party”), in writing of such
Claim, the amount or the estimated amount of damages sought thereunder to the
extent then ascertainable (which estimate shall not be conclusive of the final
amount of such Claim), any other remedy sought thereunder, any relevant time
constraints relating thereto and, to the extent practicable, any other material
details pertaining thereto (a “Claim Notice”) promptly after receipt by such
Indemnified Party of written notice of the Claim, with simultaneous notice to
all other Parties to this Framework Agreement; provided, however, that failure
to provide a Claim Notice shall not affect the indemnification obligations
provided hereunder except to the extent the Indemnifying Party shall have been
materially prejudiced as a result of such failure. The Indemnified Party shall
deliver to the Indemnifying Party, promptly after the Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the Claim; provided, however, that
failure to provide any such copies shall not affect the indemnification
obligations provided hereunder except to the extent the Indemnifying Party shall
have been materially prejudiced as a result of such failure.
 
18

--------------------------------------------------------------------------------

(b)         The Indemnified Party shall have the right to conduct its own
defense and select its own counsel (provided such counsel is nationally or
regionally recognized) in connection with that defense.  Where consistent with
the interests of each party, the parties shall undertake commercially reasonable
efforts to cooperate in the defense or prosecution thereof. Such cooperation
shall include the retention and (upon any party’s request) the provision of
records and information that are reasonably relevant to such Claim, and use of
commercially reasonable efforts to make employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.  The Indemnified Party shall not admit any
liability with respect to, or settle, compromise or discharge, such Claim
without the Indemnifying Party’s prior written consent (which consent shall not
be unreasonably withheld, conditioned or delayed). The Indemnifying Party may
not pay, settle or compromise a Claim on behalf of the Indemnified Party without
the Indemnified Party’s consent (which consent shall not be unreasonably
withheld, conditioned or delayed), and shall have no right to direct or assume
the defense of any Claim against the Indemnified Party.
 
(c)          In the event of any Claim subject to a right of indemnification
pursuant to this Framework Agreement, following the written request to the
Indemnifying Party by the Indemnified Party, the Indemnifying Party shall
advance to Indemnified Party amounts to cover documented expenses (including
documented out-of-pocket fees and expenses of counsel) incurred by Indemnified
Party in defending such action, suit or proceeding in advance of the final
disposition thereof upon receipt of (i) an undertaking by or on behalf of
Indemnified Party to repay such amount if it shall ultimately be determined by
final judgment of a court of competent jurisdiction that it is not entitled to
be indemnified hereunder, and (ii) satisfactory evidence as to the amount of
such expenses.
 
(d)        If any Indemnifying Party (or an applicable withholding agent of any
Indemnifying Party) is required by applicable law to deduct or withhold any tax
from any payment required to be made pursuant to this Article 6, then the amount
of the payment shall be increased as necessary so that, after any such deduction
or withholding (including any deduction or withholding applicable to additional
amounts payable under this provision), the applicable Indemnified Party receives
an amount equal to the amount it would have received had no such deduction or
withholding been required.
 
(e)          If any Indemnified Party or any of its affiliates incurs or would
incur any tax liability arising from the receipt or accrual of any payment
received or to be received pursuant to this Article 6, then the amount of the
payment payable by the Indemnifying Party shall be increased as necessary so
that, after taking into account any such tax liability (including any tax
liability arising from additional amounts payable under this provision, and
disregarding any Tax Attributes (as defined in the BCA) of the Indemnified
Party), the Indemnified Party receives (or retains) an amount equal to the
amount it would have received (or retained) had no such tax liability arisen.
 
19

--------------------------------------------------------------------------------

6.7         Exculpation and Limitation of Liability.
 
(a)          Each of the Parties acknowledges and agrees that the Company (i) is
a facilitating party to the Transactions at the request of the SoftBank Parties
and DT, and (ii) undertakes to perform such duties, and only such duties, as are
expressly and specifically set forth in this Framework Agreement and the other
Transaction Documents to which the Company is a party, and no implied covenants
or obligations shall be read into this Framework Agreement or any other
Transaction Document against the Company.
 
(b)          Without limiting anything contained in this Article 6, (I) except
in the case of a final non-appealable order and judgment, by a court of
competent jurisdiction, that a Company Indemnified Party willfully breached or
was grossly negligent in its performance of its obligations under this Framework
Agreement or any other Transaction Document and (II) except as provided in the
Mandatory Exchangeable Placement Purchase Agreement, the Company Indemnified
Parties shall not be liable to SoftBank, DT or any SoftBank Indemnified Party or
DT Indemnified Party (i) for any action taken, suffered, or omitted to be taken
by or on behalf of the Company in connection with the Transactions, or (ii) for
any action taken by any officer, employee or other representative of the Company
in connection with the Transactions.
 
(c)         The rights, privileges, protections, immunities and benefits given
to the Company, including, but not limited to, its right to be compensated,
reimbursed and indemnified, under this Framework Agreement, are extended to, and
shall be enforceable by, the Company and each of the Company’s agents,
representatives, custodians and other persons employed by the Company to act
hereunder (including, without limitation, the Company Indemnified Parties).
 
(d)        In no event shall the Company or the Company Indemnified Parties be
responsible or liable to any SoftBank Indemnified Party or DT Indemnified Party
for special, indirect, consequential or punitive loss or damage of any kind
whatsoever arising out of, attributable to or resulting from, directly or
indirectly, the Transactions, this Framework Agreement or any other Transaction
Document irrespective of whether the Company has been advised of the likelihood
of such loss or damage and regardless of the form of action.
 
ARTICLE 7
REIMBURSEMENT OF EXPENSES; COMPANY TRANSACTION FEE
 
7.1         Transaction Expenses. SoftBank shall bear all agent fees and
commissions, underwriting discounts and commissions and fees and disbursements
of its counsel and accountants in connection with the Transactions, including
without limitation the Company Offering, the Mandatory Exchangeable Placement
and the Executive Purchase. Notwithstanding anything to the contrary in the
Second Amended and Restated Stockholders’ Agreement or any other Transaction
Document, and regardless of whether the Initial Closing (as defined in the Share
Repurchase Agreement) is ultimately consummated, SoftBank shall, upon written
request by the Company, promptly reimburse the Company for any and all
documented costs, fees and expenses in connection with (i) the registration
statement for the registration of the Common Stock in connection with the
Company Offering, (ii) the other Transactions (including, without limitation,
the Rights Offering, the Mandatory Exchangeable Placement, the Executive
Purchase and any Subsequent Share Sale), and (iii) activities in connection with
and the consummation of the Transactions, including all registration and filing
fees, all printing costs, all fees and expenses of the transfer agent of the
Common Stock, all sales, use, documentary, registration, transfer, deed taxes,
conveyance fees, recording charges and similar taxes, fees and charges and all
fees and expenses of counsel, accountants, financial advisors or other
professional advisors of the Company.
 
20

--------------------------------------------------------------------------------

7.2        Company Transaction Fee. Upon the earlier of (a) the date on which
the closing of the sale for at least fifty percent (50%) of the Repurchased
Shares has occurred, and (b) October 2, 2020, SoftBank shall pay, or cause to be
paid, to the Company by wire transfer of immediately available funds to an
account designated in writing by the Company, the Company Transaction Fee.
 
7.3         Other Expenses. Except as otherwise provided in this Framework
Agreement (including Section 6.4 and Section 7.1 above) and the Transaction
Documents and whether or not the Transactions are consummated, all costs and
expenses (including fees and expenses of counsel) incurred in connection with
this Framework Agreement and the Transactions shall be paid by the Party
incurring such costs and expenses.
 
ARTICLE 8
PUBLICITY RESTRICTIONS
 
8.1         Publicity Restrictions. None of the Parties shall issue any press
release or otherwise make any public statements or disclosure with respect to
the execution or performance of this Framework Agreement or the Transactions
without the prior written consent of the other Parties; provided, however, that
no Party shall be restrained from making such disclosure as may be required by
applicable law or by the listing agreement with or regulations of any stock
exchange (in which case the Party seeking to make such disclosure shall promptly
notify the other Parties thereof and the Parties shall use reasonable efforts to
cause a mutually agreeable release or announcement to be issued); provided,
further, that each Party may make public statements, disclosures or
communications in response to inquiries from the press, analysts, investors,
customers or suppliers or via industry conferences or analyst or investor
conference calls, so long as such statements, disclosures or communications are
not inconsistent in tone and substance with previous public statements,
disclosures or communications jointly made by the Parties or to the extent that
they have been reviewed and previously approved by each of the Parties.
 
ARTICLE 9
MISCELLANEOUS
 
9.1         Termination. This Framework Agreement may be terminated only by
mutual written consent of SoftBank, DT and the Company.  Any such termination
shall be effective as to all Parties.
 
21

--------------------------------------------------------------------------------

9.2         Further Assurances. Each Party agrees to execute and deliver, or
cause to be executed and delivered, such agreements, instruments and other
documents, and take such other actions consistent with the terms of this
Framework Agreement, as the other Party or Parties may reasonably require from
time to time in order to carry out the purposes of this Framework Agreement.
 
9.3         Survival. All representations and warranties contained herein or
made in writing by any Party in connection herewith shall survive the execution
and delivery of this Framework Agreement and the consummation of the
transactions contemplated hereby.
 
9.4         Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Framework Agreement may be amended, modified or discharged or
waived only by written agreement executed by the Parties, and no extension of
time for the performance of any of the obligations hereunder shall be valid or
binding unless set forth in writing and duly executed by the Parties. Any waiver
shall constitute a waiver only with respect to the specific matter described in
such written agreement and shall in no way impair the rights of any Party
granting any waiver in any other respect or at any other time. The waiver by any
of the Parties of a breach of, or a default under, any of the provisions hereof,
or to exercise any right or privilege hereunder, shall not be construed as a
waiver of any other breach or default of a similar nature, or as a waiver of any
of such provisions, rights or privileges hereunder. Except as expressly provided
in this Framework Agreement, the rights and remedies herein provided are
cumulative and none is exclusive of any other, or of any rights or remedies that
any Party may otherwise have at law or in equity.
 
9.5         Assignment; Binding Agreement. This Framework Agreement and the
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the Parties, and, except as otherwise provided in this Framework
Agreement, no Party may assign any of its rights or delegate any of its
obligations hereunder without the express written consent of the other Parties.
 
9.6          SoftBank Affiliated Entities.
 
(a)         Prior to the Closing Date, SBGC may, in its sole discretion, from
time to time, sell, transfer or assign all or a portion of any Common Stock that
it holds or any rights under this Framework Agreement or any other Transaction
Document, and may delegate any obligations it has under this Framework Agreement
or any other Transaction Document, to any other entity that is wholly owned,
directly or indirectly, by SoftBank (such entity, a “SoftBank Holder”). SoftBank
will notify the other Parties prior to the effective date of any such
assignment/delegation. Upon such an assignment in full of such Common Stock and
rights and delegation in full of obligations, SBGC shall no longer have any
rights and shall be released from any further obligations under this Framework
Agreement or such Transaction Document. Any transfer of Common Stock otherwise
permitted under this Section 9.6(a) shall be subject to the rights, if any, of
DT under the Proxy Agreement with respect to such transfer.
 
(b)         If SBGC sells, transfers or assigns all or a portion of any shares
of Common Stock that it holds to a SoftBank Holder under Section 9.6(a), SBGC
shall assign any of its rights or delegate any of its obligations hereunder or
under any of the Transaction Documents that apply to such shares to such
SoftBank Holder.
 
22

--------------------------------------------------------------------------------

(c)        The SoftBank Parties shall cause any SoftBank Holder to comply with
Section 7.12 of the Second Amended and Restated Stockholders’ Agreement,
including but not limited to, causing any SoftBank Holder to execute a joinder
to the Second Amended and Restated Stockholders’ Agreement.
 
9.7         Rights Offering Restrictions. Each of the SoftBank Parties (on
behalf of themselves and any SoftBank Holder (if applicable)), the Executive
Purchaser (on behalf of itself and R. Marcelo Claure) and DT hereby (a) agrees
that it shall not, and shall cause its controlled affiliates not to, directly or
indirectly, (i) exercise any of the Rights that it may, directly or indirectly,
receive pursuant to the Rights Offering and (ii) sell, transfer, assign, convey
or otherwise dispose of (or in any way attempt to monetize), directly or
indirectly, any of the Rights that it may, directly or indirectly, receive
pursuant to the Rights Offering, and (b) unconditionally and irrevocably waives,
on behalf of itself and its controlled affiliates, any and all rights to
exercise, sell, transfer, assign, convey or otherwise dispose of (or attempt to
monetize), directly or indirectly, any of the Rights that it may, directly or
indirectly, receive pursuant to the Rights Offering.
 
9.8         Third Party Beneficiaries. Except as otherwise provided herein,
including, without limitation, the indemnification provisions of Article 6
hereof, nothing in this Framework Agreement shall convey any rights upon any
person or entity that is not a Party or a successor or permitted assignee of a
Party to this Framework Agreement. In addition, each party (the “first-mentioned
party”) acknowledges, agrees and confirms that (1) it does not have any rights
under any Transaction Document unless either it is a party to such Transaction
Document or such Transaction Document expressly contemplates that the
first-mentioned party is an intended third-party beneficiary of some of or all
the provisions of such Transaction Document, or (2) except as contemplated in
clause (1) above, the first-mentioned party does not have any rights with
respect to the exercise by any other person of any of its rights under any
Transaction Document, the granting of any consent or waiver under any
Transaction Document or the amendment of any Transaction Document.
 
9.9         Entire Agreement. Except as provided in this Framework Agreement,
including without limitation with respect to the Transaction Documents, this
Framework Agreement constitutes the sole and entire agreement among the Parties
with respect to the subject matter of this Framework Agreement, and supersedes
all prior representations, agreements and understandings, written or oral, with
respect to the subject matter hereof.
 
9.10       Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the Parties
shall be enforceable to the fullest extent permitted by law. To the extent that
any such provision is so held to be invalid, illegal or unenforceable, the
Parties shall in good faith use commercially reasonable efforts to find and
effect an alternative means to achieve the same or substantially the same result
as that contemplated by such provision.
 
23

--------------------------------------------------------------------------------

9.11        Counterparts. This Framework Agreement may be signed in any number
of counterparts, each of which shall be deemed an original (including signatures
delivered via facsimile or electronic mail) with the same effect as if the
signatures thereto and hereto were upon the same instrument. The Parties may
deliver this Framework Agreement by facsimile or by electronic mail and each
Party shall be permitted to rely on the signatures so transmitted to the same
extent and effect as if they were original signatures.
 
9.12          Governing Law; Jurisdiction; Forum; Waiver of Trial by Jury.
 
(a)          THIS FRAMEWORK AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER ANY APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF. In any action between the Parties arising out of or relating to this
Framework Agreement, each of the Parties (i) irrevocably and unconditionally
consents and submits to the exclusive jurisdiction and venue of the Court of
Chancery of the State of Delaware in and for New Castle County, Delaware, (ii)
agrees that it will not attempt to deny or defeat such jurisdiction by motion or
other request for leave from such court, and (iii) agrees that it will not bring
any such action in any court other than the Court of Chancery for the State of
Delaware in and for New Castle County, Delaware, or, if (and only if) such court
finds it lacks subject matter jurisdiction, the federal court of the United
States of America sitting in the State of Delaware, and appellate courts
thereof, or, if (and only if) each of such Court of Chancery for the State of
Delaware and such federal court finds it lacks subject matter jurisdiction, any
state court within the State of Delaware. Service of process, summons, notice or
document to any party’s address and in the manner set forth in Section 9.13
shall be effective service of process for any such action. Each party hereto
irrevocably designates C.T. Corporation as its agent and attorney in fact for
the acceptance of service of process and making an appearance on its behalf in
any such claim or proceeding and for the taking of all such acts as may be
necessary or appropriate in order to confer jurisdiction over it before the
aforementioned courts and each party hereto stipulates that such consent and
appointment is irrevocable and coupled with in interest.
 
(b)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS FRAMEWORK AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS FRAMEWORK AGREEMENT AND ANY OF THE AGREEMENTS
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
SUCH WAIVER, (iii) IT MAKES SUCH WAIVER VOLUNTARILY AND (iv) IT HAS BEEN INDUCED
TO ENTER INTO THIS FRAMEWORK AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER
AND CERTIFICATIONS IN THIS SECTION 9.12(b).
 
24

--------------------------------------------------------------------------------

9.13       Notices.
 
(a)         Unless otherwise provided in this Framework Agreement, all notices
and other communications provided for hereunder shall be dated and in writing
and shall be deemed to have been given (i) when delivered, if delivered
personally, sent by confirmed telecopy or sent by registered or certified mail,
return receipt requested, postage prepaid, provided that such delivery is
completed during normal business hours of the recipient, failing which such
notice shall be deemed to have been given on the next business day, (ii) on the
next business day if sent by overnight courier and delivered on such business
day within ordinary business hours and, if not, the next business day following
delivery; and (iii) when received, if received during normal business hours and,
if not, the next business day after receipt, if delivered by means other than
those specified above. Such notices shall be delivered to the address set forth
below, or to such other address as a Party shall have furnished to the other
party in accordance with this Section.
 
If to the SoftBank Parties, to:

SoftBank Group Corp.
Tokyo Shiodome Bldg.
1-9-1 Higashi-shimbashi
Minato-ku, Tokyo 105-7303
Japan
Attention:      Corporate Officer, Head of Legal Unit
E-mail:          sbgrp-legalnotice@g.softbank.co.jp
sbgi-legal@softbank.com
 
with a copy to (which shall not constitute notice):
 
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention:      Robert DeLaMater
Sarah Payne
E-mail:          DeLaMaterR@sullcrom.com
PayneSA@sullcrom.com
 
If to DT, to:

Deutsche Telekom AG
Friedrich-Ebert-Allee 140
53113 Bonn, Germany
Attention:      General Counsel
E-mail:          axel.luetzner@telekom.de
 
with a copy to (which shall not constitute notice):
 
25

--------------------------------------------------------------------------------

Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019
Attention:      Richard Hall
Andrew C. Elken
E-mail:          RHall@cravath.com
AElken@cravath.com


If to the Company or Newco, to:


T-Mobile US, Inc.
12920 SE 38th Street
Bellevue, WA 98006
Attention: Broady Hodder
E-mail: Broady.Hodder@T-Mobile.com
 
with copies to (which shall not constitute notice):
 
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Daniel J. Bursky, Esq., Steven Epstein, Esq. and Mark Hayek, Esq.
E-mail: Daniel.Bursky@friedfrank.com, Steven.Epstein@friedfrank.com
Mark.Hayek@friedfrank.com


Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attention: Charles K. Ruck, Daniel E. Rees
E-mail:  Charles.Ruck@LW.com, Daniel.Rees@lw.com
 
9.14        Interpretation. The headings contained in this Framework Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Framework Agreement.  The Parties have participated
jointly in the negotiation and drafting of this Framework Agreement and, in the
event that an ambiguity or question of intent or interpretation arises, this
Framework Agreement shall be construed as jointly drafted by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provision of this Framework Agreement.  The
words “hereof”, “herein”, and “hereunder” and words of similar import, when used
in this Framework Agreement, shall refer to this Framework Agreement as a whole
and not to any particular provision of this Framework Agreement.  Any references
herein to “Dollars” and “$” are to United States Dollars. The term “or” shall
not be exclusive and shall have the meaning commonly ascribed to the term
“and/or”.  Whenever the words “include,” “includes” or “including” are used in
this Framework Agreement, they shall be deemed to be followed by the words
“without limitation.” The word “extent” and the phrase “to the extent” used in
this Framework Agreement shall mean the degree to which a subject or other thing
extends, and such word or phrase shall not mean simply “if”.
 
[Signature Page Follows]


26

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Framework Agreement as of the
day and year first above written.
 

 
SOFTBANK GROUP CORP
           
By:
/s/ Yoshimitsu Goto
     
Name:
Yoshimitsu Goto
     
Title:
Senior Vice President & CFO & CISO
 



[Signature Page to Master Framework Agreement]
 

--------------------------------------------------------------------------------

 
SOFTBANK GROUP CAPITAL LTD
           
By:
/s/ Michael Combes
     
Name:
Michael Combes
     
Title:
Director
 



[Signature Page to Master Framework Agreement]
 

--------------------------------------------------------------------------------

 
DELAWARE PROJECT 4 L.L.C.
           
By:
/s/ Alex Clavel
     
Name:
Alex Clavel
     
Title:
Manager
 



[Signature Page to Master Framework Agreement]
 

--------------------------------------------------------------------------------

 
DELAWARE PROJECT 6 L.L.C.
           
By:
/s/ Alex Clavel
     
Name:
Alex Clavel
     
Title:
Manager
 



[Signature Page to Master Framework Agreement]
 

--------------------------------------------------------------------------------

 
CLAURE MOBILE LLC
           
By:
/s/ Raul Marcelo Claure
   
Name:
Raul Marcelo Claure
     
Title:
Manager
 



[Signature Page to Master Framework Agreement]
 

--------------------------------------------------------------------------------

 
DEUTSCHE TELEKOM AG
             
By:
/s/ Jörg Weber
     
Name:
Jörg Weber
     
Title:
Senior Vice President, M&A
             
By:
/s/ Dr. Axel Lützner
     
Name:
Dr. Axel Lützner
     
Title:
Vice President DT Legal
 



[Signature Page to Master Framework Agreement]
 

--------------------------------------------------------------------------------

 
T-MOBILE US, INC.
             
By:
/s/ J. Braxton Carter
     
Name:
J. Braxton Carter
     
Title:
Executive Vice President and Chief Financial Officer
             
T-MOBILE AGENT LLC
             
By:
/s/ J. Braxton Carter
     
Name:
J. Braxton Carter
     
Title:
Executive Vice President and Chief Financial Officer
 



[Signature Page to Master Framework Agreement]
 



--------------------------------------------------------------------------------